Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ election without traverse of Group I, claim 1-9 in the reply filed on 21 September 2022 is acknowledged; however, upon further consideration, the Restriction Requirement has been withdrawn,  Accordingly, claims 1-19 have been examined on the merits. 
3.	Objection is made to claim 1, because within line 8, “great” should be ‘greater”.
4.	Claims 1-19.are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1 and 10, components (Aiia), (Aiib) and (Aiic) render the clams indefinite, because the components are not mutually exclusive.  The scope of the claims is unclear, since it cannot be determined exactly how to interpret  each component relative to the other two.  This issue also exists with respect to claims 3, 4, 6, 12, and 13, because the claims include features that fail to distinguish the polyol components from each other.
Secondly, with respect to claims 7 and 17, it is unclear what constitutes  aromatic/alkylene diol(s) or glycols.  Regarding claim 7, it is unclear what constitutes “the main chain”; this language also lacks antecedence.  It is further noted that within claim 7, the 4 or more carbon limitation pertains to the diol or glycol; however, within claim 17, this limitation pertains to the dicarboxylic acid; it is questioned if this correct.
Thirdly, with respect to claim 12, the language, “the aromatic tri-functional polyol in the isocyanate-reactive component”, lacks antecedence.
Fourthly, with respect to claim 15, the language, “the aromatic hydrophobic polyester polyol in the polyol component”, lacks antecedence.  The polyol component of claim 10 does not contain this polyol.
Fifthly, with respect to claim 17, the language, “the hydrophobic polyester polyol in the polyol component”, lacks antecedence.  The polyol component of claim 10 does not contain this polyol.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since component (Aiic) of claim 10 is claimed as being a polyester polyol, the subject matter of claim 13 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	To the extent the examiner has been able to interpret the claims in view of the indefiniteness issues, the prior art fails to disclose a two-component solventless adhesive composition, comprising as one component an isocyanate prepolymer and as another component a polyol composition, wherein the prepolymer is the reaction product of a polyisocyanate and polyols including an aromatic polyester polyol having a functionality greater than two and a hydrophobic polyol and the polyol composition comprises a polyether polyol having a functionality greater than two, an aromatic polyester polyol transesterified with a natural oil; and a phosphate ester polyol.  The position is taken that the prior art fails to provide adequate guidance to combine all of these limitations to produce the instant adhesive..
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765